--------------------------------------------------------------------------------

Exhibit 10.4



REAL ESTATE MATTERS AGREEMENT
 
This Real Estate Matters Agreement (this “Agreement”) is entered into on
February 29, 2020, by and between Ingersoll-Rand plc, a Republic of Ireland
public limited company (“Moon”) and Ingersoll-Rand U.S. Holdco, Inc., a Delaware
corporation (“SpinCo”).
 
R E C I T A L S:
 
WHEREAS, in accordance with the Separation and Distribution Agreement dated as
of April 30, 2019, by and between Moon and SpinCo (the “Separation Agreement”),
the Moon Group has transferred or will transfer to the SpinCo Group, certain
assets owned by Moon but necessary to the SpinCo Business;
 
WHEREAS, in accordance with the Separation Agreement, the SpinCo Group has
transferred or will transfer to the Moon Group certain assets owned by the
SpinCo Group but necessary to the Moon Business; and
 
WHEREAS, the parties desire to set forth certain agreements regarding real
estate matters.
 
NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
set forth below, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1          Definitions.  The following terms, as used herein, shall
have the meanings stated below.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Separation
Agreement.
 
(a)         “Actual Completion Date” means, with respect to each Moon Property
and each SpinCo Property, the date upon which completion of the transfer,
assignment, lease, sublease, split lease and/or license of that property
actually takes place.
 
(b)         “Allocation Principle” means the principle that: (1) any Property
that is Majority Occupied by one party will be allocated in full to such party
(the “Majority Occupant”); and (2) the other party (the “Minority Occupant”) is
generally expected to relocate (either to a different Property or elsewhere) to
enable consolidation of operations by the parties, but in no event shall the
Minority Occupant be required to vacate earlier than the expiration date of any
applicable lease or sublease entered into pursuant to this Agreement.
 
(c)          “Colocation Sites Schedule” means Schedule 2 attached hereto, as
updated from time to time prior to the Distribution Date pursuant to Section
2.21.
 
(d)          “Damaged Property” has the meaning ascribed to such term in Section
2.17(a).
 

--------------------------------------------------------------------------------

(e)          “Documents” means the Transaction Documents and the Merger
Agreement.
 
(f)          “Excluded Personal Property” means that certain equipment, office
equipment, trade fixtures, furniture and any other personal property located at
each Property which is scheduled as excluded personal property on any lease,
and/or sublease entered into between Moon and SpinCo.
 
(g)          “Landlord” means the third-party landlord or sublandlord under a
Moon Lease or SpinCo Lease, and its successors and assigns, and includes the
holder of any other interest which is superior to the interest of the landlord
or sublandlord under such Moon Lease or SpinCo Lease.
 
(h)          “Lease Assignment Form” means the form of lease assignment attached
hereto as Exhibit 1.
 
(i)          “Lease Consents” means, as applicable (i) all consents or waivers
required from the Landlord or other third parties under the Relevant Leases to
assign the Relevant Leases to SpinCo or Moon, as applicable, or to sublease the
Sublease Properties to SpinCo or Moon, as applicable, or to lease or sublease
the Leaseback Properties to SpinCo or Moon, as applicable, or to permit the
sharing of the Shared Service Properties to SpinCo or Moon, as applicable and
(ii) all consents or waivers required from the Landlord or other third parties
under Pre-Split Leases and all agreements with the Landlord or other third
parties with respect to the Pre-Split Leases to terminate the Pre-Split Leases
and to enter into the Split Leases with SpinCo or Moon, as applicable,
including, for the avoidance of doubt, any consents or waivers required to
permit the Distribution or Merger.
 
(j)          “Lease Form” means the form of lease negotiated in good faith
between the relevant parties that reflects, among other terms, the Property (or
portion thereof) being leased by the Majority Occupant to the Minority Occupant.
 
(k)          “Leaseback Properties” means the SpinCo Leaseback Properties and
the Moon Leaseback Properties.
 
(l)          “Majority Occupant” has the meaning ascribed to such term in the
definition of the term “Allocation Principle.”
 
(m)          “Majority Occupied” means either (i) maintaining operations on more
than 50% of the usable square footage of a particular Property, or (ii)
employing more than 50% of the employees and contractors, taken as a whole, at
such Property; whichever method is more commercially reasonable in determining
the proper allocation of the Property as reasonably determined by the parties in
good faith.
 
(n)          “Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of April 30, 2019, by and among Moon, SpinCo, Clover and Charm Merge
Sub Inc.
 
(o)          “Minority Occupant” has the meaning ascribed to such term in the
definition of the term “Allocation Principle.”
 
2

--------------------------------------------------------------------------------

(p)         “Moon Lease” means, in relation to each Moon Property, the lease(s)
or sublease(s) or license(s) under which Moon or its applicable Subsidiary holds
such Moon Leased Property and any other supplemental document completed prior to
the Actual Completion Date.
 
(q)         “Moon Leaseback Properties” means each of (a) those Moon Owned
Properties identified as “Moon Owned Properties” and identified as “Leaseback
Properties” on the Owned and Leased Properties Schedule, with respect to part of
which SpinCo is to grant or has granted a lease back to Moon and (b) those Moon
Leased Properties identified as “Moon Leased Properties” and identified as
“Leaseback Properties” on the Owned and Leased Properties Schedule, with respect
to part of which SpinCo is to sublease back or has subleased back to Moon.  Moon
Leaseback Properties are to be transferred through deed transfer or lease
assignment (as applicable) by Moon (or its Subsidiaries) to SpinCo (or its
Subsidiaries) and a portion of which will then be leased or subleased (as
applicable) back to Moon (or its Subsidiaries) prior to or as of the
Distribution Date.
 
(r)          “Moon Leased Properties” means those Properties identified as “Moon
Leased Properties” on the Owned and Leased Properties Schedule, which Properties
are or were held pursuant to a lease with a  third-party and will be or have
been (i) transferred by lease assignment from Moon (or its Subsidiaries) to
SpinCo (or its Subsidiaries) or (ii) terminated and for which SpinCo (or its
Subsidiaries) have entered into a new lease with such third-party for Property,
in each case prior to or as of the Distribution Date subject to obtaining the
necessary Lease Consent.
 
(s)         “Moon New Lease Properties” means those Properties identified as
“Moon New Lease Properties” on the Colocation Sites Schedule, which Properties
are owned by Moon (or its Subsidiaries) and a portion of which will be or has
been leased to SpinCo (or its Subsidiaries) prior to or as of the Distribution
Date.
 
(t)          “Moon Owned Properties” means those Properties identified as “Moon
Owned Properties” on the Owned and Leased Properties Schedule, which Properties
are or were owned by Moon (or its Subsidiaries) in fee and will transfer or have
been transferred by deed to SpinCo (or its Subsidiaries) prior to or as of the
Distribution Date.
 
(u)          “Moon Properties” means the Moon Owned Properties, the Moon Leased
Properties, the Moon Sublease Properties, the Moon New Lease Properties, the
Moon Leaseback Properties, the Moon Shared Service Properties, the Moon Split
Lease Properties.
 
(v)          “Moon Shared Service Properties” means those Properties identified
as “Moon Shared Service Properties” on the Shared Service Properties Schedule,
which Properties will be held, as of the Distribution Date, pursuant to a lease
with a third party by Moon (or its Subsidiaries) and which SpinCo (or its
Subsidiaries) will be permitted to share, in part, certain space and/or services
at the Moon Shared Service Properties pursuant to the applicable Shared Services
Agreement prior to or as of the Distribution Date.
 
(w)           “Moon Split Lease Properties” means those Properties demised or to
be demised unto Moon (or one of its Subsidiaries) pursuant to any Moon Split
Lease.
 
3

--------------------------------------------------------------------------------

(x)          “Moon Split Leases” means those new leases to be entered into by
Moon (or its Subsidiaries) pursuant to Section 2.11.
 
(y)         “Moon Sublease Properties” means those Properties identified as
“Moon Subleased Properties” on the Colocation Sites Schedule, which Properties
are leased by Moon (or its Subsidiaries) and a portion of which will be or has
been subleased to SpinCo (or its Subsidiaries) prior to or as of the
Distribution Date subject to obtaining the necessary Lease Consents.
 
(z)          “New Lease Properties” means the SpinCo New Lease Properties and
the Moon New Lease Properties.
 
(aa)        “Notice Date” has the meaning ascribed to such term in Section
2.15(c).
 
(bb)       “Owned and Leased Properties Schedule” means Schedule 1 attached
hereto, as updated from time to time prior to the Distribution Date pursuant to
Section 2.21.
 
(cc)        “Pre-Split Leases” means those Moon Leases or SpinCo Leases pursuant
to which Moon (or its Subsidiaries) or SpinCo (or its Subsidiaries), as
applicable, occupies the Split Lease Properties prior to the Actual Completion
Date and which Pre-Split Leases are contemplated to be terminated on or prior to
the Distribution Date pursuant to Section 2.11 hereof.
 
(dd)        “Properties” means the Moon Properties and the SpinCo Properties.
 
(ee)        “Relevant Leases” means those Moon Leases or SpinCo Leases with
respect to which the Landlord’s consent is required for (x) assignment, sublease
or sharing of spaces/services to a member of the Moon Group or a member of the
SpinCo Group, as applicable, as contemplated by the Separation Agreement or
hereunder, or (y) any of the other transactions contemplated by the Separation
Agreement or the other Documents.
 
(ff)         “Retained Parts” means each of those parts of (i) the Moon Owned
Properties and the Moon Leased Properties which, following transfer or
assignment to SpinCo, are intended to be leased, subleased or licensed to Moon,
(ii) the SpinCo Owned Properties and the SpinCo Leased Properties which,
following the transfer or assignment to Moon, are intended to be leased,
subleased or licensed to SpinCo, (iii) those parts of the Sublease Properties
and the Moon New Lease Properties which will not, and which are not intended to,
be leased, subleased or licensed to SpinCo in accordance with this Agreement and
(iv) those parts of the Sublease Properties and the SpinCo New Lease Properties
which will not, and which are not intended to, be leased, subleased or licensed
to Moon in accordance with this Agreement.
 
(gg)        “Shared Services Agreement” means each of the facility services
agreement negotiated in good faith between the relevant parties.
 
(hh)        “Shared Service Properties” means the SpinCo Shared Service
Properties and the Moon Shared Service Properties.
 
(ii)         “Shared Service Properties Schedule” means Schedule 3 attached
hereto.
 
4

--------------------------------------------------------------------------------

(jj)         “SpinCo Lease” means, in relation to each SpinCo Property, the
lease(s) or sublease(s) or license(s) under which SpinCo or its applicable
Subsidiary holds such SpinCo Property and any other supplemental document
completed prior to the Actual Completion Date.
 
(kk)       “SpinCo Leaseback Properties” means each of (a) those SpinCo Owned
Properties identified as “SpinCo Owned Properties” and identified as “Leaseback
Properties” on the Owned and Leased Properties Schedule, with respect to part of
which Moon is to grant or has granted a lease back to SpinCo and (b) those
SpinCo Leased Properties identified as “SpinCo Leased Properties” and identified
as “Leaseback Properties” on the Owned and Leased Properties Schedule, with
respect to part of which Moon is to sublease back or has subleased back to
SpinCo. SpinCo Leaseback Properties are to be transferred through deed transfer
or lease assignment (as applicable) by SpinCo (or its Subsidiaries) to Moon (or
its Subsidiaries) and a portion of which will then be leased or subleased (as
applicable) back to SpinCo (or its Subsidiaries) prior to or as of the
Distribution Date, subject to obtaining the necessary Lease Consents.
 
(ll)        “SpinCo Leased Properties” means those Properties identified as
“SpinCo Leased Properties” on the Owned and Leased Properties Schedule, which
Properties are or were held pursuant to a lease with a third party by SpinCo (or
its Subsidiaries) and will be or have been (i) transferred by lease assignment
to Moon (or its Subsidiaries) or (ii) terminated and for which Moon (or its
Subsidiaries) have entered into a new lease with such third-party for such
Property, in each case prior to or as of the Distribution Date subject to
obtaining the necessary Lease Consents.
 
(mm)     “SpinCo New Lease Properties” means those Properties identified as
“SpinCo New Lease Properties” on the Colocation Sites Schedule, which Properties
are owned by SpinCo (or its Subsidiaries) and a portion of which will be or has
been leased to Moon (or its Subsidiaries) prior to or as of the Distribution
Date.
 
(nn)       “SpinCo Owned Properties” means those Properties identified as
“SpinCo Owned Properties” on the Owned and Leased Properties Schedule, which
Properties are or were owned by SpinCo (or its Subsidiaries) and will transfer
or have been transferred by deed to Moon (or its Subsidiaries) in fee prior to
or as of the Distribution Date.
 
(oo)      “SpinCo Properties” means the SpinCo Owned Properties, the SpinCo
Leased Properties, the SpinCo Sublease Properties, the SpinCo New Lease
Properties, the SpinCo Leaseback Properties, the SpinCo Shared Service
Properties, the SpinCo Split Lease Properties.
 
(pp)       SpinCo Shared Service Properties” means those Properties identified
as “SpinCo Shared Service Properties” on the Shared Service Properties Schedule,
which Properties will be held, as of the Distribution Date, pursuant to a lease
with a third party by SpinCo (or its Subsidiaries) which Moon (or its
Subsidiaries) will be permitted to share, in part, certain space and/or services
at the SpinCo Shared Service Properties pursuant to the applicable Shared
Serviced Agreement prior to or as of the Distribution Date subject to obtaining
the necessary Lease Consents.
 
(qq)       “SpinCo Split Lease Properties” means those Properties demised or to
be demised unto SpinCo (or one of its Subsidiaries) pursuant to any SpinCo Split
Lease.
 
5

--------------------------------------------------------------------------------

(rr)         “SpinCo Split Leases” means those new leases to be entered into by
SpinCo (or its Subsidiaries) pursuant to Section 2.11.
 
(ss)          “SpinCo Sublease Properties” means those Properties identified as
“SpinCo Sublease Properties” on the Colocation Sites Schedule, which Properties
are leased by SpinCo (or its Subsidiaries) and a portion of which will be or has
been subleased to Moon (or its Subsidiaries) prior to or as of the Distribution
Date subject to obtaining the necessary Lease Consents.
 
(tt)          “Split Lease Properties” means those Properties identified as
“Split Lease Properties” on the Colocation Sites Schedule, which Properties are
or were leased by one of SpinCo (or its Subsidiaries) or Moon (or its
Subsidiaries) pursuant to a Pre-Split Lease, which Pre-Split Lease will be
terminated on or prior to the Distribution Date subject to obtaining the
necessary Lease Consents and, following such termination, which Properties will
be or have been demised in part pursuant to a SpinCo Split Lease and in part
pursuant to a Moon Split Lease, in each case subject to Section 2.11.
 
(uu)       “Split Leases” means the Moon Split Leases and the SpinCo Split
Leases.
 
(vv)       “Sublease Form” means the form of sublease attached hereto as Exhibit
2.
 
(ww)      “Sublease Properties” means the SpinCo Sublease Properties and the
Moon Sublease Properties.
 
ARTICLE II
PROPERTY IN THE UNITED STATES
 
Section 2.1          Moon Owned Property.
 
(a)         Moon shall convey or cause its applicable Subsidiary to convey each
of the Moon Owned Properties (together with all improvements thereon and all
rights and easements appurtenant thereto) to SpinCo or its applicable
Subsidiary, subject to the other provisions of this Agreement and (to the extent
not inconsistent with the provisions of this Agreement) the terms of the
Separation Agreement and the other Documents.  Such conveyance shall be
completed on or before the Distribution Date.
 
(b)         Subject to the completion of the conveyance to SpinCo or its
applicable Subsidiary of the relevant Moon Owned Property, with respect to each
Moon Owned Property which is a Moon Leaseback Property, SpinCo shall grant to
Moon or its applicable Subsidiary a lease of that part of the relevant Moon
Owned Property identified on the Colocation Sites Schedule and Moon or its
applicable Subsidiary shall accept the same.  Such lease shall be on the Lease
Form, as reasonably adjusted and agreed to by Moon and SpinCo to account for
local law requirements and site specific issues, and completed on or before the
Distribution Date.
 
Section 2.2          SpinCo Owned Property.
 
(a)         SpinCo shall convey or cause its applicable Subsidiary to convey
each of the SpinCo Owned Properties (together with all improvements thereon and
all rights and easements appurtenant thereto) to Moon or its applicable
Subsidiary, subject to the other provisions of this Agreement and (to the extent
not inconsistent with the provisions of this Agreement) the terms of the
Separation Agreement and the other Documents.  Such conveyance shall be
completed on or before the Distribution Date.
 
6

--------------------------------------------------------------------------------

(b)        Subject to the completion of the conveyance to Moon or its applicable
Subsidiary of the relevant SpinCo Owned Property, with respect to each SpinCo
Owned Property which is a SpinCo Leaseback Property, Moon shall grant to SpinCo
or its applicable Subsidiary a lease of that part of the relevant SpinCo Owned
Property identified on the Colocation Sites Schedule and SpinCo or its
applicable Subsidiary shall accept the same.  Such lease shall be on the Lease
Form, as reasonably adjusted and agreed to by Moon and SpinCo to account for
local law requirements and site specific issues, and completed before the
Distribution Date.
 
Section 2.3          Moon Leased Property.
 
(a)          Moon shall assign or cause its applicable Subsidiary to assign, and
SpinCo or its applicable Subsidiary shall accept and assume, Moon’s or its
Subsidiary’s interest in the Moon Leased Properties, subject to the other
provisions of this Agreement and (to the extent not inconsistent with the
provisions of this Agreement) the terms of the Separation Agreement and the
other Documents.  Such assignment shall be completed on or before the
Distribution Date; provided if Lease Consent is required but not obtained prior
to the Distribution Date for any assignment, the assignment shall be completed
on the earlier of (A) the tenth (10th) Business Day after the relevant Lease
Consent has been granted and (B) the date agreed upon by the parties in
accordance with Section 2.15(a).
 
(b)         Subject to the completion of the assignment to SpinCo or its
applicable Subsidiary of the relevant Moon Leased Property, with respect to each
Moon Leased Property which is also a Moon Leaseback Property, SpinCo or its
applicable Subsidiary shall grant to Moon or its applicable Subsidiary a
sublease of that part of the relevant Moon Leased Property identified on the
Colocation Sites Schedule and Moon or its applicable Subsidiary shall accept the
same.  Such sublease shall be on the Sublease Form, as reasonably adjusted and
agreed to by Moon and SpinCo to account for local law requirements and site
specific issues, and completed as soon as practical following completion of the
transfer of the relevant Moon Leased Property to SpinCo or its applicable
Subsidiary subject to obtaining the necessary Lease Consents.
 
Section 2.4          SpinCo Leased Property.
 
(a)         SpinCo shall assign or cause its applicable Subsidiary to assign,
and Moon or its applicable Subsidiary shall accept and assume, SpinCo’s or its
Subsidiary’s interest in the SpinCo Leased Properties, subject to the other
provisions of this Agreement and (to the extent not inconsistent with the
provisions of this Agreement) the terms of the Separation Agreement and the
other Documents.  Such assignment shall be completed on or before the
Distribution Date; provided if Lease Consent is required but not obtained prior
to the Distribution Date for any assignment, the assignment shall be completed
on the earlier of (A) the tenth (10th) Business Day after the relevant Lease
Consent has been granted and (B) the date agreed upon by the parties in
accordance with Section 2.15(a).
 
7

--------------------------------------------------------------------------------

(b)         Subject to the completion of the assignment to Moon or its
applicable Subsidiary of the relevant SpinCo Leased Property, with respect to
each SpinCo Leased Property which is also a SpinCo Leaseback Property, Moon or
its applicable Subsidiary shall grant to SpinCo or its applicable Subsidiary a
sublease of that part of the relevant SpinCo Leased Property identified on the
Colocation Sites Schedule and SpinCo or its applicable Subsidiary shall accept
the same.  Such sublease shall be on the Sublease Form, as reasonably adjusted
and agreed to by Moon and SpinCo to account for local law requirements and site
specific issues, and completed as soon as practical following completion of the
transfer of the relevant SpinCo Leased Property to Moon or its applicable
Subsidiary subject to obtaining the necessary Lease Consents.
 
Section 2.5          Moon Sublease Properties.  Moon shall grant or cause its
applicable Subsidiary to grant to SpinCo or its applicable Subsidiary a sublease
of that part of the relevant Moon Sublease Property identified on the Colocation
Sites Schedule and SpinCo or its applicable Subsidiary shall accept the same,
subject to the other provisions of this Agreement and (to the extent not
inconsistent with the provisions of this Agreement) the terms of the Separation
Agreement and the other Documents.  Such sublease shall be on the Sublease Form,
as reasonably adjusted and agreed to by Moon and SpinCo to account for local law
requirements and site specific issues, and completed on or before the
Distribution Date; provided if Lease Consent is required but not obtained prior
to the Distribution Date for any sublease, the sublease shall be completed on
the earlier of (i) the tenth (10th) Business Day after the relevant Lease
Consent has been granted and (ii) the date agreed upon by the parties in
accordance with Section 2.15(a).
 
Section 2.6          SpinCo Sublease Properties.  SpinCo shall grant or cause
its applicable Subsidiary to grant to Moon or its applicable Subsidiary a
sublease of that part of the relevant SpinCo Sublease Property identified on the
Colocation Sites Schedule and Moon or its applicable Subsidiary shall accept the
same, subject to the other provisions of this Agreement and (to the extent not
inconsistent with the provisions of this Agreement) the terms of the Separation
Agreement and the other Documents.  Such sublease shall be on the Sublease Form,
as reasonably adjusted and agreed to by Moon and SpinCo to account for local law
requirements and site specific issues, and completed on or before the
Distribution Date; provided if Lease Consent is required but not obtained prior
to the Distribution Date for any sublease, the sublease shall be completed on
the earlier of (i) the tenth (10th) Business Day after the relevant Lease
Consent has been granted and (ii) the date agreed upon by the parties in
accordance with Section 2.15(a).
 
Section 2.7         Moon Shared Service Properties.  Moon shall grant or cause
its applicable Subsidiary to grant to SpinCo or its applicable Subsidiary a
non-exclusive right to use certain space and/or services included as part of the
relevant Moon Shared Service Property identified on the Shared Service
Properties Schedule and SpinCo or its applicable Subsidiary shall accept the
same, subject to the other provisions of this Agreement and (to the extent not
inconsistent with the provisions of this Agreement) the terms of the Separation
Agreement and the other Documents pursuant to a Shared Services Agreement as
reasonably agreed to by Moon and SpinCo and completed on or before the
Distribution Date; provided if Lease Consent is required but not obtained prior
to the Distribution Date for any such sharing, the Shared Services Agreement
shall be effective as of the earlier of (i) the tenth (10th) Business Day after
the relevant Lease Consent has been granted and (ii) the date agreed upon by the
parties in accordance with Section 2.15(a).
 
8

--------------------------------------------------------------------------------

Section 2.8          SpinCo Shared Service Properties.  SpinCo shall grant or
cause its applicable Subsidiary to grant to Moon or its applicable Subsidiary a
non-exclusive right to use certain space and/or services included as part of the
relevant SpinCo Shared Service Property identified on the Shared Service
Properties Schedule and Moon or its applicable Subsidiary shall accept the same,
subject to the other provisions of this Agreement and (to the extent not
inconsistent with the provisions of this Agreement) the terms of the Separation
Agreement and the other Documents pursuant to a Shared Services Agreement as
reasonably agreed to by Moon and SpinCo and completed on or before the
Distribution Date; provided if Lease Consent is required but not obtained prior
to the Distribution Date for any such sharing, the Shared Services Agreement
shall be effective as of the earlier of (i) the tenth (10th) Business Day after
the relevant Lease Consent has been granted and (ii) the date agreed upon by the
parties in accordance with Section 2.15(a).
 
Section 2.9          Moon New Lease Properties.  Moon shall grant or cause its
applicable Subsidiary to grant to SpinCo or its applicable Subsidiary a lease of
those parts of the Moon New Lease Properties identified on the Colocation Sites
Schedule and SpinCo or its applicable Subsidiary shall accept the same, subject
to the other provisions of this Agreement and (to the extent not inconsistent
with the provisions of this Agreement) the terms of the Separation Agreement and
the other Documents.  Such lease shall be completed on or before the
Distribution Date and based on the Lease Form, as reasonably adjusted and agreed
to by Moon and SpinCo to account for local law requirements and site specific
issues.
 
Section 2.10        SpinCo New Lease Properties.  SpinCo shall grant or cause
its applicable Subsidiary to grant to Moon or its applicable Subsidiary a lease
of those parts of the SpinCo New Lease Properties identified on the Colocation
Sites Schedule and Moon or its applicable Subsidiary shall accept the same,
subject to the other provisions of this Agreement and (to the extent not
inconsistent with the provisions of this Agreement) the terms of the Separation
Agreement and the other Documents.  Such lease shall be completed on or before
the Distribution Date and based on the Lease Form, as reasonably adjusted and
agreed to by Moon and SpinCo to account for local law requirements and site
specific issues.
 
Section 2.11         Split Lease Properties.
 
(a)        On or prior to the Distribution Date, (i) Moon shall terminate or
cause its applicable Subsidiary to terminate each Pre-Split Lease which is a
Moon Lease on or prior to the Distribution Date subject to obtaining the
necessary Lease Consents, (ii) contemporaneously with the termination described
in the foregoing clause (i), Moon (or its Subsidiaries) shall enter into a new
lease for a portion of each Split Lease Property on terms mutually agreed upon
between Moon and the applicable Landlord demising the portion of the Split Lease
Property agreed to among Moon, SpinCo and each applicable Landlord (provided,
that, for the avoidance of doubt, such demised portion shall in no event include
all or any portion of the Split Lease Property demised to SpinCo (or its
Subsidiary) pursuant to the following clause (iii)), in each case subject to
obtaining the necessary Lease Consents and (iii) contemporaneously with the
termination described in the foregoing clause (i), SpinCo (or its Subsidiaries)
shall enter into a new lease for a portion of each Split Lease Property on terms
mutually agreed upon between SpinCo and the applicable Landlord demising the
portion of the Split Lease Property agreed to among Moon, SpinCo and each
applicable Landlord (provided, that, for the avoidance of doubt, such demised
portion shall in no event include all or any portion of the Split Lease Property
demised to Moon (or its Subsidiary) pursuant to the foregoing clause (ii)), in
each case subject to obtaining the necessary Lease Consents.
 
9

--------------------------------------------------------------------------------

(b)       On or prior to the Distribution Date, (i) SpinCo shall terminate or
cause its applicable Subsidiary to terminate each Pre-Split Lease which is a
SpinCo Lease on or prior to the Distribution Date subject to obtaining the
necessary Lease Consents, (ii) contemporaneously with the termination described
in the foregoing clause (i), SpinCo (or its Subsidiaries) shall enter into a new
lease for a portion of each Split Lease Property on terms mutually agreed upon
between SpinCo and the applicable Landlord demising the portion of the Split
Lease Property agreed to among Moon, SpinCo and each applicable Landlord
(provided, that, for the avoidance of doubt, such demised portion shall in no
event include all or any portion of the Split Lease Property demised to Moon (or
its Subsidiary) pursuant to the following clause (iii)), in each case subject to
obtaining the necessary Lease Consents and (iii) contemporaneously with the
termination described in the foregoing clause (i), Moon (or its Subsidiaries)
shall enter into a new lease for a portion of each Split Lease Property on terms
mutually agreed upon between Moon and the applicable Landlord demising the
portion of the Split Lease Property agreed to among Moon, SpinCo and each
applicable Landlord (provided, that, for the avoidance of doubt, such demised
portion shall in no event include all or any portion of the Split Lease Property
demised to SpinCo (or its Subsidiary) pursuant to the foregoing clause (ii)), in
each case subject to obtaining the necessary Lease Consents.
 
Section 2.12        Obtaining the Lease Consents.
 
(a)        Moon and SpinCo confirm that, with respect to each Moon Leased
Property, SpinCo Leased Property, Moon Sublease Property, Moon Leaseback
Property which is a Moon Leased Property, SpinCo Sublease Property, SpinCo
Leaseback Property which is a SpinCo Leased Property, Moon Shared Service
Property, SpinCo Shared Service Property and Split Lease Property, to the extent
required by the Relevant Lease, an application has been made to the relevant
Landlord for the Lease Consents required with respect to the transactions
contemplated by this Agreement, the Separation Agreement or the other Documents.
Moon shall be, and has at all times been, primarily responsible for requesting,
negotiating and obtaining all Lease Consents.
 
(b)         Moon shall use reasonable best efforts to obtain the Lease Consents,
but Moon shall not be required to commence judicial proceedings for a
declaration that a Lease Consent has been unreasonably withheld, conditioned or
delayed, nor shall Moon be required to pay any consideration in excess of that
required by the Relevant Lease to obtain the relevant Lease Consent.
 
(c)          Moon and SpinCo will promptly satisfy the lawful requirements of
the Landlord, and Moon and SpinCo, will take all reasonable steps to assist the
other in obtaining the Lease Consents, including, without limitation:
 
(i)         if reasonably required by the Landlord, entering into an agreement
with the relevant Landlord to observe and perform the tenant’s obligations
contained in the Relevant Lease from and after the Distribution Date throughout
the remainder of the term of the Relevant Lease, subject to any statutory
limitations of such liability;
 
10

--------------------------------------------------------------------------------

(ii)         if reasonably required by the Landlord, providing a guarantee,
surety or other commercially reasonable security (including, without limitation,
a security deposit) for the obligations of SpinCo or Moon, as applicable, or its
applicable Subsidiary as tenant under the Relevant Lease, and otherwise taking
all steps which are reasonably necessary and which it is capable of doing to
meet the lawful requirements of the Landlord so as to ensure that the Lease
Consents are obtained; provided, however, in no event shall any member of the
Clover Group other than SpinCo or its Subsidiaries be required to deliver any
such security and any required security deposit shall be expressly provided for
in the Relevant Lease; and
 
(iii)       using commercially reasonable efforts to assist Moon with obtaining
the Landlord’s consent to the release of any guarantee, surety or other security
which Moon may have previously provided to the Landlord and, if required and,
subject to the limitations contained in Section 2.12(c)(ii), offering the same
or equivalent security to the Landlord in order to obtain such release,
including a guarantee from SpinCo or a Subsidiary thereof with respect to any
Property where the tenant, subtenant or licensee (as the case may be) following
the Distribution Date is SpinCo or its Subsidiaries.
 
(d)         If, with respect to any Leased Properties, Moon and SpinCo are
unable to obtain a release by the Landlord of any guarantee, surety or other
security which the Moon or SpinCo, as applicable, their Affiliates has
previously provided to the Landlord, SpinCo or Moon, as applicable, shall
indemnify, defend, protect and hold harmless the other party from and after the
Distribution Date against all losses, costs, claims, damages, or liabilities
accruing after the Distribution Date and incurred by Moon or SpinCo, as
applicable, as a result of such guarantee, surety or other security.
 
Section 2.13        Occupancy by SpinCo.
 
(a)         Subject to compliance with Section 2.13(b), in the event that the
Actual Completion Date for any Moon Owned Property, Moon New Lease Property,
Moon Leased Property, Moon Sublease Property, Moon Shared Service Property or
Split Lease Property does not occur on or before the Distribution Date, SpinCo
shall, commencing on or prior to the Distribution Date, be entitled to occupy
and receive the rental income from the relevant Moon Property (except to the
extent that the same is a Retained Part) as a licensee upon the terms and
conditions contained in the Moon Lease (as to Moon Leased Properties), upon the
terms and conditions contained in the Sublease Form (as to Moon Sublease
Properties), upon the terms and conditions contained in the Lease Form (as to
Moon Owned Properties and Moon New Lease Properties), upon the terms and
conditions contained in a Shared Services Agreement (as to Moon Shared Service
Properties) or upon the terms and conditions contained in the Pre-Split Lease
with respect to the portion of the Split Lease Property that is to be a SpinCo
Split Lease Property (as to Split Lease Properties). Such license shall not be
revocable prior to the date for completion as provided in Section 2.1(a),
Section 2.3(a) or Section 2.5 unless an enforcement action or forfeiture by the
relevant Landlord due to SpinCo’s occupancy of the Moon Property constituting a
breach of the Moon Lease cannot, in the reasonable opinion of Moon, be avoided
other than by requiring SpinCo to immediately vacate the relevant Moon Property,
in which case Moon may by notice to SpinCo immediately require SpinCo to vacate
the relevant Moon Property. SpinCo will be responsible for all costs, expenses
and liabilities incurred by Moon or its applicable Subsidiary as a consequence
of such occupancy, except for any losses, claims, costs, demands and liabilities
incurred by Moon or its Subsidiary as a result of any enforcement action or
forfeiture taken by the Landlord against Moon or its Subsidiary with respect to
any breach by Moon or its Subsidiary of the Relevant Lease in permitting SpinCo
to so occupy the Moon Property without obtaining the required Lease Consent, for
which Moon or its Subsidiary shall be solely responsible.  SpinCo shall not be
entitled to make any claim or demand against, or obtain reimbursement from, Moon
or its applicable Subsidiary with respect to any costs, losses, claims,
liabilities or damages incurred by SpinCo as a consequence of being obliged to
vacate the Moon Property or in obtaining alternative premises, including,
without limitation, any enforcement action which a Landlord may take against
SpinCo.
 
11

--------------------------------------------------------------------------------

(b)         In the event that the Actual Completion Date for any Moon Owned
Property, Moon New Lease Property, Moon Leased Property, Moon Sublease Property,
Moon Shared Service Property or Split Lease Property does not occur on or before
the Distribution Date, whether or not SpinCo occupies a Moon Property as
licensee as provided in Section 2.13(a), SpinCo shall, effective as of or prior
to the Distribution Date, (i) pay Moon all rents, service charges, insurance
premiums and other sums payable by Moon or its applicable Subsidiary under any
Relevant Lease (as to Moon Leased Properties), under the Lease Form (as to Moon
Owned Properties or Moon New Lease Properties), under the Sublease Form (as to
Moon Sublease Properties), under a Shared Services Agreement (as to Moon Shared
Service Properties) or under the Pre-Split Lease with respect to the portion of
the Split Lease Property that is to be a SpinCo Split Lease Property (as to
Split Lease Properties), (ii) observe, in all material respects, the tenant’s
covenants, obligations and conditions contained in the Moon Lease (as to Moon
Leased Properties), in the Sublease Form (as to Moon Sublease Properties), in a
Shared Services Agreement (as to Moon Shared Service Properties) or in the
Pre-Split Lease with respect to the portion of the Split Lease Property that is
to be a SpinCo Split Lease Property (as to Split Lease Properties) and (iii)
subject to the limitations contained in Section 2.13(a) indemnify, defend,
protect and hold harmless Moon and its applicable Subsidiary from and against
all losses, costs, claims, damages and liabilities arising on account of any
breach thereof by SpinCo.
 
(c)         Moon shall supply promptly to SpinCo copies of all invoices,
demands, notices and other communications received by Moon or its or its
applicable Subsidiaries or agents in connection with any of the matters for
which SpinCo may be liable to make any payment or perform any obligation
pursuant to Section 2.13(b), and shall, at SpinCo’s cost,(x) take any steps and
pass on any objections which SpinCo may have in connection with any such matters
and (y) at the direction of SpinCo, enforce Moon’s rights against the Landlord
under the Relevant Lease. SpinCo shall promptly supply to Moon any notices,
demands, invoices and other communications received by SpinCo or its agents from
any Landlord while SpinCo occupies any Moon Property without the relevant Lease
Consent.
 
Section 2.14        Occupancy by Moon.
 
(a)         Subject to compliance with Section 2.14(b), in the event that the
Actual Completion Date for any SpinCo Owned Property, SpinCo New Lease Property,
SpinCo Leased Property, SpinCo Sublease Property, SpinCo Shared Service Property
or Split Lease Property does not occur on or before the Distribution Date, Moon
shall, commencing on or prior to the Distribution Date, be entitled to occupy
and receive the rental income from the relevant SpinCo Property (except to the
extent that the same is a Retained Part) as a licensee upon the terms and
conditions contained in the SpinCo Lease (as to SpinCo Leased Properties), upon
the terms and conditions contained in the Sublease Form (as to SpinCo Sublease
Properties), upon the terms and conditions contained in the Lease Form (as to
SpinCo Owned Properties or SpinCo New Lease Properties), upon the terms and
conditions in a Shared Services Agreement (as to SpinCo Shared Service
Properties) or upon the terms and conditions contained in the Pre-Split Lease
with respect to the portion of the Split Lease Property that is to be a Moon
Split Lease Property (as to Split Lease Properties). Such license shall not be
revocable prior to the date for completion as provided in Section 2.2(a), 2.4(a)
or 2.6(a) unless an enforcement action or forfeiture by the relevant Landlord
due to Moon’s occupancy of the SpinCo Property constituting a breach of the
SpinCo Lease cannot, in the reasonable opinion of SpinCo, be avoided other than
by requiring Moon to immediately vacate the relevant SpinCo Property, in which
case SpinCo may by notice to Moon immediately require Moon to vacate the
relevant SpinCo Property. Moon will be responsible for all costs, expenses and
liabilities incurred by SpinCo or its applicable Subsidiary as a consequence of
such occupancy, except for any losses, claims, costs, demands and liabilities
incurred by SpinCo or its Subsidiary as a result of any enforcement action or
forfeiture taken by the Landlord against SpinCo or its Subsidiary with respect
to any breach by SpinCo or its Subsidiary of the Relevant Lease in permitting
Moon to so occupy the SpinCo Property without obtaining the required Lease
Consent, for which SpinCo or its Subsidiary shall be solely responsible. Moon
shall not be entitled to make any claim or demand against, or obtain
reimbursement from, SpinCo or its applicable Subsidiary with respect to any
costs, losses, claims, liabilities or damages incurred by Moon as a consequence
of being obliged to vacate the SpinCo Property or in obtaining alternative
premises, including, without limitation, any enforcement action which a Landlord
may take against Moon.
 
12

--------------------------------------------------------------------------------

(b)         In the event that the Actual Completion Date for any SpinCo Owned
Property, SpinCo New Lease Property, SpinCo Leased Property, SpinCo Sublease
Property, SpinCo Shared Service Property or Split Lease Property does not occur
on or before the Distribution Date, whether or not Moon occupies a SpinCo
Property as licensee as provided in Section 2.14(a), Moon shall, effective as of
or prior to the Distribution Date, (i) pay SpinCo all rents, service charges,
insurance premiums and other sums payable by SpinCo or its applicable Subsidiary
under any Relevant Lease (as to SpinCo Leased Properties), under the Lease Form
(as to SpinCo Owned Properties or SpinCo New Lease Properties), under the
Sublease Form (as to SpinCo Sublease Properties), under a Shared Services
Agreement (as to SpinCo Shared Service Properties) or under the Pre-Split Lease
with respect to the portion of the Split Lease Property that is to be a Moon
Split Lease Property (as to Split Lease Properties), (ii) observe, in all
material respects, the tenant’s covenants, obligations and conditions contained
in the SpinCo Lease (as to SpinCo Leased Properties), in the Sublease Form (as
to SpinCo Sublease Properties), in a Shared Services Agreement (as to SpinCo
Shared Service Properties) or in the Pre-Split Lease with respect to the portion
of the Split Lease Property that is to be a Moon Split Lease Property (as to
Split Lease Properties) and (iii) subject to the limitations contained in
Section 2.14(a) Moon shall indemnify, defend, protect and hold harmless SpinCo
and its applicable Subsidiary from and against all losses, costs, claims,
damages and liabilities arising on account of any breach thereof by Moon.
 
(c)         SpinCo shall supply promptly to Moon copies of all invoices,
demands, notices and other communications received by SpinCo or its or its
applicable Subsidiaries or agents in connection with any of the matters for
which Moon may be liable to make any payment or perform any obligation pursuant
to Section 2.14(b), and shall, at Moon’s cost, (x) take any steps and pass on
any objections which Moon may have in connection with any such matters and (y)
at the direction of Moon, enforce SpinCo’s rights under the Relevant Lease
against the Landlord. Moon shall promptly supply to SpinCo any notices, demands,
invoices and other communications received by Moon or its agents from any
Landlord while Moon occupies any SpinCo Property without the relevant Lease
Consent.
 
13

--------------------------------------------------------------------------------

Section 2.15        Obligation to Complete.
 
(a)        If, with respect to any Moon Leased Property, SpinCo Leased Property,
Moon Sublease Property, SpinCo Sublease Property, Moon Shared Service Property,
SpinCo Shared Service Property, or Split Lease Property, at any time the
relevant Lease Consent is lawfully, formally and unconditionally refused in
writing, Moon, Clover and SpinCo shall commence good faith negotiations and use
reasonable best efforts to determine how to allocate the applicable Property,
based on the relative importance of the applicable Property to the operations of
each party, the size of the applicable Property, the number of employees of each
party at the applicable Property, the value of assets associated with each
business, the cost to relocate, and the potential risk and liability to each
party in the event any enforcement action is brought by the applicable Landlord.
Such reasonable best efforts shall include consideration of alternate structures
to accommodate the needs of each party and the allocation of the costs thereof,
including entering into amendments of the size, term or other terms of the
Relevant Lease, restructuring a proposed lease assignment to be a sublease and
relocating one party.  If the parties are unable to agree upon an allocation of
the Property within fifteen (15) days after commencement of negotiations between
the parties as described above, then either party may, by delivering written
notice to the other, require that the matter be referred to the Chief Financial
Officers of each party.  In such event, the Chief Financial Officers shall use
reasonable best efforts to determine the allocation of the Property, including
having a meeting or telephone conference within ten (10) days thereafter.  If
the parties are unable to agree upon the allocation of an applicable Property
within fifteen (15) days after the matter is referred to the Chief Financial
Officers of the parties as described above, the disposition of the applicable
Property and the risks associated therewith shall be allocated between the
parties as set forth in Section 2.15(b) and (c).
 
(b)         If, with respect to any Moon Leased Property, SpinCo Leased Property
or Split Lease Property, the parties are unable to agree upon the allocation of
a Property as set forth in Section 2.15(a), the party named as tenant under the
Relevant Lease or Pre-Split Lease, as applicable, may by written notice to the
other party elect to apply to the relevant Landlord for consent to sublease all
of the relevant Property to the other party for the remainder of the Relevant
Lease term less one (1) day at a rent equal to the rent from time to time under
the Relevant Lease or Pre-Split Lease, as applicable, but otherwise on
substantially the same terms and conditions as the Relevant Lease or Pre-Split
Lease, as applicable. If such party makes such an election, until such time as
the relevant Lease Consent is obtained and a sublease is completed, the
provisions of Section 2.13 and Section 2.14, as applicable, will apply and, on
the grant of the Lease Consent required to sublease the Property in question,
the named tenant shall sublease or cause its applicable Subsidiary to sublease
to the other party or its Subsidiary the relevant Property in accordance with
Section 2.5 or Section 2.6, as applicable.
 
(c)         If the parties are unable to agree upon the allocation of a Property
as set forth in Section 2.15(a) and, as to any Moon Leased Property, SpinCo
Leased Property, Moon Subleased Property, SpinCo Subleased Property or Split
Lease Property, and neither party makes an election pursuant to Section 2.15(b)
or if the Landlord does not grant the relevant Lease Consent referenced in
Section 2.15(b), then the entity named on the Relevant Lease or the Pre-Split
Lease, as applicable, may elect by written notice to the other party to require
the other party to vacate the relevant Property by a date certain, which date
shall allow a reasonable opportunity to make the appropriate practical
arrangements to vacate the Property (considering the impact to both Moon and
SpinCo), as may be specified in the notice (the “Notice Date”), in which case
the recipient of such notice shall vacate the relevant Property on the Notice
Date.
 
14

--------------------------------------------------------------------------------

Section 2.16        Form of Transfer.
 
(a)         The conveyance to SpinCo or its Subsidiary of each relevant Moon
Owned Property shall be in the form of a special or limited warranty deed, or
its equivalent, in statutory form.  The conveyance to Moon or its Subsidiary of
each relevant SpinCo Owned Property shall be in the form of a special or limited
warranty deed, or its equivalent, in statutory form.
 
Section 2.17        Casualty; Lease Termination.
 
(a)         If, prior to the Actual Completion Date (but not after the Closing
Date (as defined in the Merger Agreement)), any Moon Property (or any part
thereof) shall be damaged or destroyed by a fire or other casualty (a
“Casualty”, and any property subject to such Casualty, a “Damaged Property”),
then, in any such event, Moon shall promptly notify SpinCo, and Moon shall
proceed to effectuate the transfer of the Damaged Property under all the terms
of this Agreement; subject, however, to the following: (1) unless Moon chooses
to repair the Damaged Property pursuant to clause (2) below, SpinCo shall accept
such Damaged Property subject to the damage or destruction in question; (2)
prior to the Actual Completion Date, Moon shall have the right (but not the
obligation) to repair or restore any such damage or destruction at Moon’s sole
cost and expense, subject to the terms and provisions of any applicable Moon
Lease, and (3) if Moon chooses not to repair or restore any such damage or
destruction, Moon shall (x) assign all of its rights and promptly make available
to SpinCo all insurance proceeds due or received by Moon in connection with the
Casualty and (y) pay to SpinCo the amount of the deductible due under the
applicable insurance policy.
 
(b)         If, prior to the Actual Completion Date (but not after the Closing
Date (as defined in the Merger Agreement)), any SpinCo Property (or any part
thereof) shall be damaged or destroyed by Casualty, then, in any such event
SpinCo shall promptly notify Moon, and SpinCo shall proceed to effectuate the
transfer of the Damaged Property under all the terms of this Agreement; subject,
however, to the following: (1) unless SpinCo chooses to repair the Damaged
Property pursuant to clause (2) below, Moon shall accept such Damaged Property
subject to the damage or destruction in question; (2) prior to the Actual
Completion Date, SpinCo shall have the right (but not the obligation) to repair
or restore any such damage or destruction at SpinCo’s sole cost and expense,
subject to the terms and provisions of any applicable SpinCo Lease, and (3) if
SpinCo chooses not to repair or restore any such damage or destruction, SpinCo
shall (x) assign all of its rights and promptly make available to Moon all
insurance proceeds due or received by SpinCo in connection with the Casualty and
(y) pay to Moon the amount of the deductible due under the applicable insurance
policy.
 
15

--------------------------------------------------------------------------------

(c)         Promptly following the execution of the Separation Agreement, Moon
or SpinCo, as applicable, shall name (or caused to be named) the other party as
an additional insured on any business interruption insurance policies affecting
any Moon Property or SpinCo Property, as applicable; provided that following the
Distribution Date, subject to the terms of the Documents each party shall be
permitted to remove (and there shall be no obligation to name) the other party
as an additional insured on any such insurance policy.
 
(d)         In addition, in the event that a Moon Lease with respect to a Moon
Leased Property, a Moon Sublease Property, a Moon Shared Service Property or a
Pre-Split Lease or a SpinCo Lease with respect to a SpinCo Leased Property, a
SpinCo Sublease Property, a SpinCo Shared Service Property or a Pre-Split Lease
is terminated prior to the Distribution Date, (i) Moon and SpinCo, respectively,
shall not be required to assign, sublease or share such Property, (ii) SpinCo
and Moon, respectively, shall not be required to accept an assignment, sublease
or sharing of such Property and (iii) neither party shall have any further
liability with respect to such Property hereunder.
 
Section 2.18        Fixtures and Fittings.  The provisions of the Separation
Agreement and the other Documents shall apply to any equipment, office
equipment, trade fixtures, furniture and any other personal property located at
each Property (excluding any equipment, office equipment, trade fixtures,
furniture and any other personal property owned by third parties), except for
the applicable scheduled Excluded Personal Property.
 
Section 2.19        Costs.  Moon shall pay (i) all actual costs and expenses
incurred in connection with obtaining the Lease Consents, including, without
limitation, Landlord’s consent fees and attorneys’ fees and any costs and
expenses relating to renegotiation of Moon Leases, SpinCo Leases and Split
Leases, as applicable, and (ii) the costs relating to any alterations or
improvements (such as demising walls and separate security and badging systems)
reasonably required to separate Moon and SpinCo employees with respect to all
Properties being shared between Moon and SpinCo following the Distribution Date.
Moon shall also pay all actual costs and expenses in connection with the
transfer of any Property pursuant to this Agreement, including title insurance
premiums, escrow fees, recording fees, and any transfer taxes arising as a
result of such transfers.
 
Section 2.20        Signing and Ratification.  Moon and SpinCo hereby ratify and
authorize all signatures to any document entered into in connection with this
Agreement by Moon and SpinCo, or each’s respective Subsidiaries, and the parties
agree that to the extent any challenges arise to the authority of any such
signature from and after the date hereof, Moon and SpinCo will cooperate to
ratify such signatures and prepare any corporate authorizations or resolutions
necessary therefor.
 
Section 2.21        Allocation of Properties.
 
(a)       Moon hereby represents and warrants to SpinCo that the Owned and
Leased Properties Schedule and the Colocation Sites Schedule each were prepared
in accordance with the Allocation Principle in all material respects and that
any unoccupied and/or non-operating Property has been allocated to the party
that historically occupied and/or operated such Property.
 
16

--------------------------------------------------------------------------------

(b)         To the extent that the Owned and Leased Properties Schedule and the
Colocation Sites Schedule require amendments made in accordance with the
Allocation Principle in all material respects following the Distribution Date,
Moon shall provide written notice to SpinCo prior to amending the Owned and
Leased Properties Schedule or the Colocation Sites Schedule.  If SpinCo disputes
in good faith the application of the Allocation Principle with respect to any
such amendment, such dispute shall be resolved in accordance with Article VIII
(Dispute Resolution) of the Separation Agreement.
 
ARTICLE III
PROPERTY OUTSIDE THE UNITED STATES
 
With respect to each of the Properties located outside the United States listed
on the Owned and Leased Property Schedule and the Colocation Sites Schedule, as
well as any additional properties acquired by Moon, SpinCo or a Subsidiary prior
to the Distribution Date, Moon and SpinCo will use the appropriate form document
attached hereto, translated into the local language, if customary under local
practice, and modified to comply with local legal requirements to cause the
appropriate transfers, assignments, leases, subleases, licenses or leasebacks to
occur. Such transfers, assignments, leases, subleases, shared facility
agreements or leasebacks shall, so far as the law in the jurisdiction in which
such property is located permits, be on the same terms and conditions as
provided in Article II and shall include such other deliveries (and the parties
shall comply with such other customary procedures and formalities) as may be
required by the laws of the jurisdiction in which the Property is located.  In
the event of a conflict between the terms of this Agreement and the terms of
such local agreements, the terms of the local agreements shall prevail.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1          Corporate Power; Facsimile Signatures.
 
(a)          Moon represents on behalf of itself and on behalf of other members
of the Moon Group, and SpinCo represents on behalf of itself and on behalf of
other members of the SpinCo Group, as follows:
 
(i)          each such Person has the requisite corporate power and authority
and has taken all corporate action necessary in order to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby;
and
 
(ii)         this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms thereof.
 
(b)          Notwithstanding any provision of this Agreement, the Separation
Agreement or any other Transaction Document, neither Moon nor SpinCo shall be
required to take or omit to take any act that would violate its fiduciary duties
to any minority stockholders of any non-wholly owned Subsidiary of Moon or
SpinCo, as the case may be (it being understood that directors’ qualifying
shares or similar interests will be disregarded for purposes of determining
whether a Subsidiary is wholly owned).
 
17

--------------------------------------------------------------------------------

Section 4.2          Governing Law; Submission to Jurisdiction; Waiver of Trial.
 
(a)         This Agreement, and all Actions (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement)
shall be governed by and construed in accordance with the Law of the State of
Delaware, without regard to the choice of law or conflicts of law principles
thereof. The Parties expressly waive any right they may have, now or in the
future, to demand or seek the application of a governing Law other than the Law
of the State of Delaware.
 
(b)         Each of the Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, if such court shall not have
jurisdiction, any federal court of the United States of America sitting in
Delaware, of if jurisdiction is not then available in such federal court, then
in any Delaware state court siting in New Castle County) and any appellate court
from any appeal thereof (the “Chosen Courts”) in any Action arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of any judgment relating thereto, and each of the
Parties hereby irrevocably and unconditionally (i) agrees not to commence any
such Action except in such courts, (ii) agrees that any claim in respect of any
such Action may be heard and determined in the Chosen Courts, (iii) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such Action in the
Chosen Courts and (iv) waives, to the fullest extent permitted by Law, the
defense of an inconvenient forum to the maintenance of such Action in the Chosen
Courts. Each of the Parties agrees that a final judgment in any such Action
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Each Party irrevocably
consents, to the fullest extent permitted by Law, to service of process in the
manner provided for notices in Section 4.5. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.
 
(c)      EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.2(c).
 
Section 4.3          Survival of Covenants.  Except as expressly set forth in
this Agreement, the Separation Agreement, any other Transaction Document or the
Merger Agreement, the covenants and other agreements contained in this Agreement
and each other Transaction Document, a liability for the breach of any
obligations contained herein or therein, shall survive each of the
Reorganization, the Distribution and the Merger, and shall remain in full force
and effect.
 
18

--------------------------------------------------------------------------------

Section 4.4          Waivers of Default.  Any Party may, at any time prior to
the Closing, by action taken by its board of directors, a committee thereof or
officers thereunto duly authorized, waive any of the terms or conditions of this
Agreement or (without limiting Section 4.12) agree to an amendment or
modification to this Agreement by an agreement in writing executed in the same
manner (but not necessarily by the same Persons) as this Agreement; provided,
that any such waiver, amendment or modification by SpinCo shall be subject to
the prior written consent of Clover (except as otherwise provided in Section
2.1(d) of the Separation Agreement). No waiver by any of the Parties of any
breach hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent breach hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence. No waiver by any of the
Parties of any of the provisions hereof shall be effective unless explicitly set
forth in writing and executed by the Party sought to be charged with such
waiver.
 
Section 4.5         Notices.  All notices and other communications among the
Parties shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service or (d) when delivered by email (so long as the sender of such
email does not receive an automatic reply from the recipient’s email server
indicating that the recipient did not receive such email), addressed as follows:
 
If to Moon then to:
 
Ingersoll-Rand plc
170/175 Lakeview Drive
Airside Business Park, Swords, Co. Dublin, Ireland
Attention: Evan M. Turtz
Email: Evan_Turtz@irco.com
 
with a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention:         Scott A. Barshay
Steven J. Williams
Email:              sbarshay@paulweiss.com; swilliams@paulweiss.com
 
If to SpinCo, then to:
 
800 Beaty Street
Building A
Davidson, North Carolina 28036
Attention: Legal Department
 
19

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention:         Marni Lerner
Mark Pflug
Email:              mlerner@stblaw.com; mpflug@stblaw.com
 
Section 4.6          Termination.  This Agreement may not be terminated except
by an agreement in writing signed by each of the Parties.  In the event of such
termination, this Agreement shall become void and no Party, or any of its
officers and directors, shall have any liability to any Person by reason of this
Agreement.
 
Section 4.7          Severability.  If any provision of this Agreement, or the
application of any provision to any Person or circumstance, is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties.
 
Section 4.8          Entire Agreement.  This Agreement, the Separation
Agreement, the other Transaction Documents, the Merger Agreement, the
Confidentiality Agreement (as defined in the Merger Agreement) including any
related annexes, Exhibits and Schedules, as well as any other agreements and
documents referred to herein and therein, shall together constitute the entire
agreement between the Parties relating to the transactions contemplated hereby
and supersede any other agreements, whether written or oral, that may have been
made or entered into by or among any of the Parties or any of their respective
Affiliates relating to the transactions contemplated hereby.
 
Section 4.9          Assignment; No Third-Party Beneficiaries.  No Party may
assign its rights or delegate its duties under this Agreement without the
written consent of the other Parties. Any attempted assignment or delegation in
breach of this Section 4.9 shall be null and void, except that (without limiting
any other provision of this Agreement, the Separation Agreement, the Merger
Agreement or any other Transaction Agreement) a Party may assign any or all of
its rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business of such Party or in
connection with a merger transaction in which such Party is not the surviving
entity; provided, however, that in each case, no such assignment shall release
such Party from any liability or obligation under this Agreement. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective permitted successors and assigns. Nothing expressed or implied in
this Agreement is intended or shall be construed to confer upon or give any
Person, other than the Parties, any rights or remedies under or by reason of
this Agreement, except as provided in Article VI of the Separation Agreement
with respect to Indemnified Parties (which is intended to be for the benefit of
the Persons covered thereby and may be enforced by such Persons); provided,
however, that Clover shall be a third-party beneficiary of the rights of SpinCo
as provided in this Agreement.
 
20

--------------------------------------------------------------------------------

Section 4.10        Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the Separation Agreement or any Transaction Document (except
as otherwise provided therein), the Party who is, or is to be, thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief (on an interim or permanent basis) in respect of its rights under this
Agreement, the Separation Agreement or such other Transaction Document. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, are inadequate compensation for any loss and that
any defense in any Action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by each of the Parties to this Agreement.
 
Section 4.11        Amendment.  No provision of this Agreement (except as
otherwise provided herein or as provided in Section 2.1(d) of the Separation
Agreement) may be amended or modified except by a written instrument signed by
each of the parties hereto or thereto, as applicable.  In addition, any such
amendment or modification shall be subject to the written consent of Clover
(except as otherwise provided in Section 2.1(d) of the Separation Agreement).
 
Section 4.12        Rules of Construction. Unless the context of this Agreement
otherwise requires:
 
(a)        (A) Words of any gender include each other gender and neuter form;
(B) words using the singular or plural number also include the plural or
singular number, respectively; (C) derivative forms of defined terms will have
correlative meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,”
“herewith,” “hereunder” and derivative or similar words refer to this entire
Agreement; (E) the terms “Article,” “Section,” “Annex,” “Exhibit,” and
“Schedule,” refer to the specified Article, Section, Annex, Exhibit, or
Schedule  of this Agreement and references to “paragraphs” or “clauses” shall be
to separate paragraphs or clauses of the Section or subsection in which the
reference occurs; (F) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” and (G) the word “or”
shall be disjunctive but not exclusive.
 
(b)        References to Contracts (including this Agreement) and other
documents or Laws shall be deemed to include references to such Contract,
document or Law as amended, supplemented or modified from time to time in
accordance with its terms and the terms hereof, as applicable, and in effect at
any given time (and, in the case of any Law, to any successor provisions).
 
(c)          References to any federal, state, local, foreign or supranational
statute or other Law shall include all regulations promulgated thereunder.
 
21

--------------------------------------------------------------------------------

(d)         References to any Person include references to such Person’s
successors and permitted assigns, and in the case of any Governmental Authority,
to any Person succeeding to its functions and capacities.
 
(e)         The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent. The Parties
acknowledge that each Party and its attorney has reviewed and participated in
the drafting of this Agreement and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party, or any
similar rule operating against the drafter of an agreement, shall not be
applicable to the construction or interpretation of this Agreement.
 
(f)         Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified. If any action
is to be taken or given on or by a particular calendar day, and such calendar
day is not a Business Day, then such action may be deferred until the next
Business Day.
 
(g)         The phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.”
 
(h)         The term “writing,” “written” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form.
 
(i)          All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP unless the context otherwise
requires.
 
(j)          All monetary figures shall be in United States dollars unless
otherwise specified.
 
Section 4.13       Captions; Counterparts.  The captions in this Agreement are
for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two or more counterparts (including by electronic
or .pdf transmission), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery of any
signature page by facsimile, electronic or .pdf transmission shall be binding to
the same extent as an original signature page.
 
Section 4.14        Performance.  Moon will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement or in any other Transaction Document to be performed by any
member of the Moon Group.  SpinCo will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement or in any other Transaction Document to be performed by any
member of the SpinCo Group.  Each Party (including its permitted successors and
assigns) further agrees that it will (a) give timely notice of the terms,
conditions and continuing obligations contained in this Section 4.14 to all of
the other members of its Group, and (b) cause all of the other members of its
Group not to take any action inconsistent with such Party’s obligations under
this Agreement, any other Transaction Document or the transactions contemplated
hereby or thereby.
 
22

--------------------------------------------------------------------------------

Section 4.15        Dispute Resolution.  Any dispute, controversy or claim
arising out of or relating to this Agreement, to the extent not specified in
this Agreement, shall be resolved in accordance with Article VIII (Dispute
Resolution) of the Separation Agreement.
 
[The remainder of this page is intentionally left blank.]
 
23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Real Estate
Matters Agreement to be executed on its behalf by its officers thereunto duly
authorized on the day and year first above written.
 

 
Ingersoll-Rand plc, a Republic of Ireland public limited company




 
By:
/s/ Sara W. Brown



Name: Sara W. Brown

Title: Assistant Secretary






Ingersoll-Rand U.S. Holdco, Inc., a Delaware corporation




 
By:
/s/ Sara W. Brown



Name: Sara W. Brown

Title: Assistant Secretary



[Signature Page to Real Estate Matters Agreement]


--------------------------------------------------------------------------------